DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 and 21 have been considered but are moot because the new ground of rejection does not rely on all references and/or obviousness rationale currently applied to the amended claims specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: the instant specification, as filed, does not have a reference sign(s) for the limitations “floor” and “hole” to match the instant Drawings.  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: floor and/or hole recited in instant dependent claim 21.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant dependent claims 7 and 20 further limits instant independent claim 1 with “the surface includes a coating of an electrically conductive material.”  However, instant independent claims 1 and 16 recite that the plurality of cavities (i.e. surface) are made of an electrically conductive plastic material.”  The instant specification, as filed, only has written description/support for these limitation in the alternative, not together/combined.  Instant specification paragraphs 0012 and 0021 state: “….However, to further increase the reflection of or (emphasis added)  the cavities can be made of an electrically conductive material like a metal or a conductive plastic material,” and “However, to further increase the reflectivity, the surface 11 can be coated with an electrically conductive material, or (emphasis added) the cavities 12 can be made of an electrically conductive material like a metal or conductive plastic,” respectively.  The instant specification lacks written description for the limitations recited in claims 7 and 20, that is, the surface/cavities being formed of an electrically conductive plastic material and having a coating of electrically conductive material, and, as such, constitutes new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0302001 to Serneby et al. and U.S. 4,069,479 to Van Buskirk.  Serneby et al. disclose a reflector and system for non-contact radar-based measurement of a fill level of a gaseous or liquid medium (2) in a container (1) with a floating roof (3) (see entire reference), the system .
Regarding claims 1, 7, 8, 16 and 20, Serneby et al. do not explicitly disclose the surface includes a coating of electrically conductive material and/or wherein the cavities are made of an electrically conductive material (as recited in instant independent claims 1 and 16 and instant dependent claims 7 and 20) or the cavities are made of an electrically conductive plastic material (as recited in instant independent dependent claims 1 and 16).  However, Serenby et al. do disclose that the cavities are formed from bending a sheet of material, such as metal (para 0016), wherein metals are good radar reflecting materials (para 0035).  The vast majority of metals are electrically conductive, including steel, aluminum, copper, etc.), thus it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ an electrically conductive material, being plastic or metal, and/or a material that is non-conductive that has been coated with an electrically conducting material, to form a more efficient reflector, as well as an obvious design choice to employ a conductive metal or plastic that does not oxidize/corrode easily, especially if employed in chemically active environment/liquids held in the container and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), thus it would have been obvious to one having ordinary skill in the art as of the effective filing date to form the reflector and any of its structures/surfaces out of any desired electrically conducting material, metal or plastic, as long as it provides good radar reflectivity, as well as material/design costs.  In particular, 
Regarding claim 4, Serneby et al. appear to disclose the cavities are arranged such that the array form a comb-like structure, that is, regularly spaced cavities, as recited in instant dependent claim 4, and since the instant specification fails to clearly define the term “comb-like,” the structure disclosed by Serneby et al. meets the broadest reasonable interpretation of 
Regarding claim 17, Serneby et al. do not explicitly disclose how the reflector and its support structure are attached to the floating roof, such as welding, a fastener, an adhesive or a magnet, as recited in instant dependent claim 17.  However, the reflector disclosed by Seneby et al. must inherently mounted/secured to the roof in some manner that is known to those having ordinary skill in the art as of the effective filing date, since the reflector must remain and be secured in place/position.  Such mounting/securing manners known to those of ordinary skill in the art as of the effective filing date clearly include bolting/fastening, welding and/or adhesives/glues.  Furthermore, Van Buskirk discloses that the reflector surface can be assembled with a suitable connector (i.e. fasteners such as clips etc.) or adhesive (see col. 2, lines 9-11 and lines 63-64.  Thus it would have been obvious to one having ordinary skill in the art as of the effective filing date to attach/secure the reflector disclosed by Serenby et al., alone or in combination with Van Buskirk, in any of the recited manners recited in instant dependent claim .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0302001 to Serneby et al. and  U.S. 4,069,479 to Van Buskirk as applied to claims 1 above, and further in view of U.S. 2018/0292519 to Larsson.  Serneby et al. and Van Buskirk disclose a system and reflector in a non-contact radar-based level measurement device/system having all of the elements stated previously.  Serneby et al. and Van Buskirk do not explicitly disclose that the mounting support is adjustable, as recited in instant dependent claim 10.  However, Serneby et al. does disclose the reflector plate must be in a plane normal to a general direction of propagation of radar signals emitted from the radar level gauge (para 0008) and that the system/reflector of Serneby et al. that linearly polarized radar will be equally reflected regardless of rotation of the plate which facilitates installation, as the rotational orientation of the plate becomes less critical (para 0013), and that inclination of the floating roof and thus the reflector plate, changes during operation, most of the transmitted signal will still be returned at 180 degrees, decreasing losses (para 0014).  Van Buskirk discloses, as pointed out previously, the reflector surface can be assembled with suitable connectors or adhesives.  Regardless, Serneby et al. clearly discloses that the reflector/target needs to be aligned so that the radar beam will impact directly and straight (emphasis added, para 0003).  Due to the requirement of the alignment of the reflector/deflector being normal to a general propagation of the radar signals, it would have been obvious to one having ordinary skill in the art as of the effective filing date to make the support structure of the reflector plate be adjustable, so that during installation, the reflector surface plane is normal to the radar level emitter/receiver, to decrease/minimize losses .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0302001 to Serneby et al. and  U.S. 4,069,479 to Van Buskirk as applied to claims 1 above, and further in view of “The Effect of Perforating the Corner Reflector on Maximum Radar Cross Section” to Algafsh et al.  Serneby et al. and Van Buskirk disclose a reflector for a non-contact radar-based fill level measurement device having all of the elements recited previously.  Serneby et al. and Van Buskirk do not explicitly disclose that each of the plurality of cavities is configured as a frustum, including a floor surface parallel to the plane, wherein the floor surface includes a hole therethrough adapted as a drain.  However, Serneby et al. further disclose that the reflector elements (18) are arranged at distance from each other, that is, they do not meet in the .  





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861